UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21327 Dreyfus Manager Funds II (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/2015 Dreyfus Manager Funds II - Dreyfus Balanced Opportunity Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Balanced Opportunity Fund ANNUAL REPORT November 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 6 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 9 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 26 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 41 Important Tax Information 42 Board Members Information 43 Officers of the Fund 45 FOR MORE INFORMATION Back Cover Dreyfus Balanced Opportunity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Balanced Opportunity Fund, covering the 12-month period from December 1, 2014, through November 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period amid choppy U.S. and global economic growth. Employment and housing market gains helped U.S. stocks advance over the reporting period’s first half, driving some broad measures of market performance to new record highs in the spring. Although those gains were erased over the summer when global economic instability undermined investor sentiment, a renewed rally in the fall enabled most stock indices to end the reporting period in mildly positive territory. In contrast, international stocks mostly provided negative results, but developed markets fared better than emerging markets amid falling commodity prices and depreciating currency values. U.S. bonds produced modestly positive total returns overall, with municipal bonds achieving higher returns, on average, than U.S. government securities and corporate-backed bonds. We expect market volatility to persist over the near term until investors see greater clarity regarding domestic and global economic conditions. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on credit spreads, currency values, commodity prices, corporate profits, economic trends in the emerging markets, and other developments that could influence investor sentiment. Over the longer term, we remain confident that markets are likely to benefit as investors increasingly recognize that inflation is likely to stay low, economic growth expectations are stabilizing, and monetary policies remain accommodative in most regions of the world. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation December 17, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2014, through November 30, 2015, as provided by Keith Stransky, Brian Ferguson, Sean Fitzgibbon, and David Bowser, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended November 30, 2015, Dreyfus Balanced Opportunity Fund’s Class A shares, Class C shares, Class I shares, Class J shares, and Class Z shares produced total returns of 1.84%, 1.05%, 2.07%, 2.07%, and 1.96%, respectively. 1 In comparison, the fund’s benchmarks, the Standard & Poor’s 500 ® Composite Stock Price Index (“S&P 500 Index”) and the Barclays U.S. Aggregate Bond Index, produced total returns of 2.76% and 0.97%, respectively, for the same period. Separately, a customized blended index composed of 60% S&P 500 Index and 40% Barclays U.S. Aggregate Bond Index, produced a total return 2.27%. 2 U.S. stock and bond markets posted mildly positive results for the reporting period amid shifting economic sentiment. The Fund’s Investment Approach The fund seeks high total return, through a combination of capital appreciation and current income. To pursue its goal, the fund invests in a diversified mix of stocks and fixed-income securities. When allocating assets, we assess the relative return and risk of each asset class, general economic conditions, anticipated future changes in interest rates, and the outlook for stocks generally. Among stocks, we strive to create a broadly diversified portfolio that includes a blend of growth and value stocks. Using quantitative and fundamental research, we look for companies with leading market positions, competitive or technological advantages, high returns on equity and assets, good growth prospects, attractive valuations, and strong management teams. The fund normally invests between 25% and 50% of its assets in fixed-income securities and invests principally in fixed income securities that, at the time of purchase, are rated investment grade (Baa/BBB or higher) or the non-rated equivalent as determined by The Dreyfus Corporation (“Dreyfus”), and in securities that are issued or guaranteed by the U.S. government (including its agencies and instrumentalities), including Treasury inflation-protected securities (TIPS). We may invest up to 5% of the fund’s assets in securities rated below investment grade (but not lower than B) or the non-rated equivalent as determined by Dreyfus at the time of purchase and up to 10% in bonds from foreign issuers that are denominated in U.S. dollars or foreign currencies, but will limit its investment in bonds issued by foreign issuers that are denominated in foreign currencies to no more than 5% of the fund’s assets. The fund has no limit with respect to its portfolio maturity or duration. Economic Concerns Sparked Market Turmoil Robust employment gains drove the S&P 500 Index higher through the end of February 2015, until it faltered in March due to sluggish economic growth over the winter. Stocks resumed their advance when the U.S. economy regained traction in the spring. A debt crisis in Greece and slowing growth in China sent U.S. stock prices lower over the summer, but 3 DISCUSSION OF FUND PERFORMANCE (continued) strong earnings reports in the fall enabled the equity benchmark to end the reporting period with a modest gain. Bonds also produced generally mildly positive returns amid uncertainty regarding the timing of widely expected short-term interest rate hikes. U.S. government securities generally fared better than corporate bonds. Fund Holdings Produced Mixed Results An emphasis on stocks over bonds helped the fund participate more fully in stock market gains, as did our decision to avoid international stocks and bonds. The fund’s stock portfolio outperformed the S&P 500 Index, partly due to strong stock selections in the energy sector, where refiners and high-quality oil companies declined less than sector averages as commodity prices fell. Mergers-and-acquisitions activity drove stock prices higher for consumer staples holdings Coca-Cola Enterprises and Molson Coors Brewing, and we held underweighted positions in slower-growing companies that lagged market averages. Among materials producers, a focus on U.S. aggregate producers buoyed relative results as domestic infrastructure construction trends improved. Disappointments included the consumer discretionary and information technology sectors, where the fund held underweighted positions in some of the expensively valued, growth-oriented companies that led the market. The fund’s bond portfolio slightly lagged the Barclays U.S. Aggregate Bond Index, mainly due to weakness among corporate bonds from companies in the metals and energy pipeline industries. The portfolio achieved better results from asset-backed securities and commercial mortgage-backed securities. Maintaining an Emphasis on Equities We remain more optimistic regarding prospects for stocks in a growing U.S. economy than we do for bonds. We have focused on companies that we expect to benefit from moderate growth and low inflation, resulting in overweighted exposure to the financials, energy, and materials sectors and relatively light positions in the utilities, consumer discretionary, and information technology sectors. With respect to the fund’s bond portfolio, the Federal Reserve Board implemented a short-term interest rate hike after the reporting period ended, but that policy shift was already reflected by bond prices. We expect future rate hikes to be modest and gradual, and we have maintained a mildly constructive investment posture. December 17, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures for the fund provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: Lipper Inc. – Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 ® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. The Barclays U.S. Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government 4 agency debt instruments, mortgage-backed securities, and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. Source for customized blended index is FactSet. 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Balanced Opportunity Fund Class A shares, Class C shares, Class I shares, Class J shares and Class Z shares with the Standard & Poor’s 500 Composite Stock Price Index, the Barclays U.S. Aggregate Bond Index and the Customized Blended Index † Source: Lipper Inc. †† Source: FactSet. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I, Class J and Class Z shares of Dreyfus Balanced Opportunity Fund on 11/30/05 to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “S&P 500 Index”), the Barclays U.S. Aggregate Bond Index (the “Barclays Index”) and a hybrid Customized Blended Index (60% S&P 500 and 40% Barclays Index) on that date, All dividends and capital gain distributions are reinvested. Returns for the Customized Blended Index are re-balanced monthly. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The S&P 500 Index is a widely accepted, unmanaged index of U.S. stock market performance. The Barclays Index is a widely accepted, unmanaged index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities with an average maturity of 1-10 years. The Customized Blended Index is 60% S&P 500 Index and 40% Barclays Index. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 11/30/15 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) -4.00% 7.96% 4.79% without sales charge 1.84% 9.24% 5.41% Class C shares with applicable redemption charge † 0.11% 8.41% 4.61% without redemption 1.05% 8.41% 4.61% Class I shares 2.07% 9.51% 5.66% Class J shares 2.07% 9.46% 5.63% Class Z shares 1.96% 9.31% 5.50% Standard & Poor’s 500 Composite Stock Price Index 2.76% 14.38% 7.48% Barclay U.S. Aggregate Bond Index 0.97% 3.09% 4.65% Customized Blended Index 2.27% 9.95% 6.64% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Balanced Opportunity Fund from June 1, 2015 to November 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2015 Class A Class C Class I Class J Class Z Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2015 Class A Class C Class I Class J Class Z Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.20% for Class A, 1.95% for Class C, .95% for Class I, .95% for Class J and 1.04% for Class Z, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS November 30, 2015 Bonds and Notes—29.9% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables—1.0% AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. C 2.15 3/9/20 585,000 584,714 AmeriCredit Automobile Receivables Trust, Ser. 2015-3, Cl. C 2.73 3/8/21 435,000 434,131 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. C 2.84 4/22/19 395,000 399,692 DT Auto Owner Trust, Ser. 2014-1A, Cl. C 2.64 10/15/19 420,000 a 421,071 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. B 2.14 6/20/19 155,000 154,657 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. C 2.50 6/20/19 450,000 446,134 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. C 1.94 4/16/18 293,708 294,388 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. C 3.01 4/16/18 132,663 133,213 Commercial Mortgage Pass-Through Ctfs.—1.5% Bear Stearns Commercial Mortgage
